     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 1 of 19 PageID# 871



                                                EXHIBIT A
     TRANSCRIPT OF MULTI-PARTY VIDEO CHAT BETWEEN D. GEORGE SWEIGERT,
     TYROAN SIMPSON, MANUEL CHAVEZ III, NATHAN STOLPMAN,CHERI AND
     HOAXWARS PUBLISHED ON YOUTUBE

     Video and audio evidence available (https://www.bitcliute.com/video/Ez5xgxUk8daU/)

     1
     00:00:00,000 ~> 00:00:05,190
     picture go find this person where are
     2
     00:00:02,580 ~> 00:00:07,140
     where is this person and that's where
     3
     00:00:05,190 ~> 00:00:10,740
10   you cross the line you can't swim your
     4
11
     00:00:07,140 ~> 00:00:12,570
12   forehead okay I apologize we see your
     5
13   00:00:10,740 -> 00:00:14,099
     forehead again I think that's good I
14
     6
15   00:00:12,570 ~> 00:00:16,650
     think that's good for one night guys and
16   7
     00:00:14,099 ~> 00:00:18,359
17
     I think you know that there are other
18   8
     00:00:16,650 ~> 00:00:21,270
19   things that could be being discussed
     9
20
     00:00:18,359 -> 00:00:22,949
21   right now and this little uh SIOP it's
     10
22   00:00:21,270 -> 00:00:24,930
     an infection it's an infection it's
23
     11
24   00:00:22,949 -> 00:00:26,430
     getting into everybody's heads nobody
25   12
     00:00:24,930 ~> 00:00:29,460
26
     trusts anybody there's a lot of paranoia
27   13
     00:00:26,430-> 00:00:31,050
28   going on I've discussed this many times
     14

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 1
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 2 of 19 PageID# 872



 1   00:00:29,460 --> 00:00:32,430
     on my radio show that nobody listens to
 2
     15
 3   00:00:31,050 --> 00:00:34,649
     and everybody seems to think I'm just
 4   16
     00:00:32,430 --> 00:00:36,090
 5
     some kind of control but I'm actually
 6   17
     00:00:34,649 --> 00:00:39,590
 7   listened to by twenty thousand people in
     18
 8
     00:00:36,090 --> 00:00:44,610
 9   Austin Texas including Alex Jones so
     19
10   00:00:39,590 --> 00:00:49,379
     this is what's fun i've had i've kind of
11
     20
12   00:00:44,610 --> 00:00:51,600
     went off a little bit but i'm alright i
13   21
     00:00:49,379 --> 00:00:53,370
14
     just want to be friends but i want you
15   22
     00:00:51,600 --> 00:00:54,989
16   to stop being like alright two fingers
     23
17
     00:00:53,370 -> 00:00:56,520
18   my friends but he's a fucking agent and
     24
19   00:00:54,989 --> 00:00:59,160
     he's a piece of shit i don't want to
20
     25
21   00:00:56,520 --> 00:01:01,109
     hear that about you i say that you know
22   26
     00:00:59,160 --> 00:01:03,359
23
     nathan is fuckin nathan 1 made you a
24   27
     00:01:01,109 --> 00:01:06,030
25   crypto kitty bro and there's people on
     28
26
     00:01:03,359 --> 00:01:08,070
27   as people yeah you want dude I'm selling
     29
28   00:01:06,030 --> 00:01:09,420
     it right now for like a theory amigos
     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 2
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 3 of 19 PageID# 873



 1   30
     00:01:08,070 -> 00:01;11,220
 2
     you know you're a YouTube star or
 3   31
     00:01:09,420 -> 00:01:13,290
 4   whatever but I mean I'll send it to you
     32
 5
     00:01:11,220 --> 00:01:14,850
 6   I'm gorma put I'm gonna put LTVs face on
     33
 7   00:01:13,290 -->00:01:16,170
     a coffee cup I'm gonna put out you do
 8
     34
 9   00:01:14,850 -> 00:01:21,390
     that baby why don't you do that that's
10   35
     00:01:16,170 -> 00:01:23,850
11
     how this all gets I made him a crypto
12   36
     00:01:21,390 -> 00:01:25,920
13   kitty but yeah you know like if nobody
     37
14
     00:01:23,850 -> 00:01:29,729
15   but if any nobody buys it I'm gorma
     38
16   00:01:25,920 -> 00:01:31,259
     fuckin send it to you let's talk about
17
     39
18   00:01:29,729 ~> 00:01:33,240
     how to take the the people in the
19   40
     00:01:31,259 -> 00:01:35,460
20
     audience up the next level in the next
21   41
     00:01:33,240 -> 00:01:37,500
22   chain in all this and tell as many
     42
23
     00:01:35,460 ->00:01:41,009
24   people as I can for the Christmas time
     43
25   00:01:37,500 -> 00:01:43,500
     for the show I'd be willing to buy
26
     44
27   00:01:41,009 -> 00:01:45,540
     anybody an accoimt on Steam it they can
28   45
     00:01:43,500 -> 00:01:47,670

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 3
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 4 of 19 PageID# 874



 1   direct message me on the hoax wars on
     46
 2
     00:01:45,540 --> 00:01:49,430
 3   the other that includes you Dave I think
     47
 4   00:01:47,670 --> 00:01:52,890
     that's the best way to get it
 5
     48
6    00:01:49,430 --> 00:01:54,479
     JGII think if you look at a unified
 7   49
     00:01:52,890 -> 00:01:55,829
 8
     effort and I got a lot oftraining in
9    50
     00:01:54,479 --> 00:01:57,119
10   the government and all the rest ofthis
     51
11
     00:01:55,829 --> 00:01:57,810
12   stuff because I was in the military at a
     52
13   00:01:57,119 -> 00:02:00,149
     yoimg age
14
     53
15   00:01:57,810 --> 00:02:01,799
     it's a unified effort and everybody has
16   54
     00:02:00,149 --> 00:02:03,329
17
     lanes and what's happening is people are
18   55
     00:02:01,799 --> 00:02:05,159
19   getting in each other's lanes and I told
     56
20
     00:02:03,329 --> 00:02:07,409
21   I told everybody on the fan go show like
     57
22   00:02:05,159 --> 00:02:09,119
     two weeks ago I'm the government liaison
23
     58
24   00:02:07,409 --> 00:02:11,670
     I don't want to do anything else if you
25   59
     00:02:09,119 -> 00:02:13,140
26
     need a stand and LTV will tell you if
27   60
     00:02:11,670 -> 00:02:14,940
28   you need a nasty letter
     61

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 4
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 5 of 19 PageID# 875



 1   00:02:13,140 -> 00:02:17,819
     written Dave's your guy if you want to
 2
     62
 3   00:02:14,940 --> 00:02:20,069
     make wheels of pagans that's right I
 4   63
     00:02:17,819 --> 00:02:21,420
 5
     mean I know what a lawyers do what do
 6   64
     00:02:20,069 --> 00:02:22,800
 7   lawyers do what a congressman do
     65
 8
     00:02:21,420 --> 00:02:25,740
9    whatever they know that we know they
     66
10   00:02:22,800 --> 00:02:27,930
     ain't that's a no the Inc so oh i've
11
     67
12   00:02:25,740 --> 00:02:29,250
     Ahlan teared to be the liaison to fuck
13   68
     00:02:27,930 --> 00:02:31,440
14
     with these guys through government
15   69
     00:02:29,250 --> 00:02:33,150
16   processes through military processes to
     70
17
     00:02:31,440 --> 00:02:35,880
18   rely on forcement processes that's how
     71
19   00:02:33,150 --> 00:02:38,790
     I'm fuckin with my but I want that is a
20
     72
21   00:02:35,880 -> 00:02:40,470
     con man and I want to be right now
22   73
     00:02:38,790 --> 00:02:42,360
23
     finish the demon you know can Ralph it's
24   74
     00:02:40,470 --> 00:02:44,459
25   essential you can write that into the
     75
26
     00:02:42,360 --> 00:02:46,890
27   watching you'd have you have an amazing
     76
28   00:02:44,459 -> 00:02:49,200
     what platform there my friend and if

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 5
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 6 of 19 PageID# 876



 1   77
     00:02:46,890 --> 00:02:50,520
 2
     reason I got started with that I got
 3   78
     00:02:49,200 -> 00:02:51,450
 4   started with that at the grassroots
     79
 5
     00:02:50,520 --> 00:02:53,250
6    level because people were getting
     80
 7   00:02:51,450 --> 00:02:54,150
     hassled by bill collectors people were
 8
     81
9    00:02:53,250 --> 00:02:56,519
     getting hassled by debt collectors
10   82
     00:02:54,150 --> 00:02:58,200
11
     people were getting hassled by the IRS I
12   83
     00:02:56,519 -> 00:02:59,489
13   started fixing people's tickets I
     84
14
     00:02:58,200 --> 00:03:01,470
15   started getting debt collectors off
     85
16   00:02:59,489 --> 00:03:04,739
     their ass so I started at a very
17
     86
18   00:03:01,470 --> 00:03:06,300
     grassroots level of mothers with two
19   87
     00:03:04,739 --> 00:03:07,769
20
     kids that were single mothers that had
21   88
     00:03:06,300 --> 00:03:09,690
22   bill collectors coming after their ass I
     89
23
     00:03:07,769 --> 00:03:11,640
24   started writing letters that I started
     90
25   00:03:09,690 --> 00:03:12,900
     doing that like 30 years ago so I'm the
26
     91
27   00:03:11,640 --> 00:03:15,720
     letter writer I don't want to do
28   92
     00:03:12,900 --> 00:03:16,980

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 6
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 7 of 19 PageID# 877



 1   anything else than letting on that let
     93
2
     00:03:15,720 --> 00:03:19,890
 3   me get you on steam it and let's get
     94
4    00:03:16,980 --> 00:03:21,720
     those letters written write them all the
5
     95
6    00:03:19,890 -> 00:03:24,239
     time but listen I'm writing that shit
7    96
     00:03:21,720 --> 00:03:26,310
 8
     all the time behind the scenes on Jason
9    97
     00:03:24,239 --> 00:03:28,500
10   and George I'm doing it all the time I
     98
11
     00:03:26,310 --> 00:03:29,850
12   like you guys paid for it now I can get
     99
13   00:03:28,500--> 00:03:32,579
     you paid for it in a way that's not
14
     100
15   00:03:29,850 --> 00:03:34,920
     connected government at all I know that
16   101
     00:03:32,579 --> 00:03:36,540
17
     sounds like that I know that sounds
18   102
     00:03:34,920 -> 00:03:37,920
19   sketchy but it's not the truth let me
     103
20
     00:03:36,540 --> 00:03:40,019
21   just finish this point let me just
     104
22   00:03:37,920 --> 00:03:41,280
     finish this point that's that's my role
23
     105
24   00:03:40,019 --> 00:03:43,110
     I don't want to be in any other role
25   106
     00:03:41,280 --> 00:03:45,600
26
     that's my lane I'll stay in my lane I
27   107
     00:03:43,110 -> 00:03:47,579
28   don't I don't want to be on call-in
     108

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 7
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 8 of 19 PageID# 878



 1   00:03:45,600 --> 00:03:49,739
     shows or this or that or figure out
2
     109
 3   00:03:47,579 --> 00:03:51,840
     puzzles everybody's got to find their
4    110
     00:03:49,739 --> 00:03:55,049
 5
     part in this and do their part that's it
6    111
     00:03:51,840 --> 00:03:57,450
7    I do radio with me yeah I used to do
     112
 8
     00:03:55,049 -> 00:04:01,470
9    radio a long time ago see jlw yeah I'll
     113
10   00:03:57,450 --> 00:04:02,910
     do radio you undo radio let's do it yeah
11
     114
12   00:04:01,470 --> 00:04:04,230
     as long as I could take Dave act and
13   115
     00:04:02,910 --> 00:04:06,060
14
     because if you start throwing my real
15   116
     00:04:04,230 --> 00:04:07,110
16   name out there I become ineffective and
     117
17
     00:04:06,060 -> 00:04:09,329
18   what I'm trying to do behind the scenes
     118
19   00:04:07,110 --> 00:04:12,660
     well my name is Frank bacon nobody's
20
     119
21   00:04:09,329 --> 00:04:16,350
     giving me shit about that so well I gave
22   120
     00:04:12,660 --> 00:04:18,329
23
     you shit I just got a load I got a load
24   121
     00:04:16,350 --> 00:04:21,030
25   of bad news I mean I figured I'd just
     122
26
     00:04:18,329 -> 00:04:23,220
27   share to you guys right here live I got
     123
28   00:04:21,030 --> 00:04:25,919
     a message from the federal student aid

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 8
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 9 of 19 PageID# 879



 1   124
     00:04:23,220 --> 00:04:27,030
 2
     office and it says you were receiving
 3   125
     00:04:25,919 --> 00:04:29,610
4    the same
     126
 5
     00:04:27,030 --> 00:04:32,430
6    because a student debt relief company
     127
 7   00:04:29,610 --> 00:04:33,750
     that the FTC has recently taken action
8
     128
9    00:04:32,430 --> 00:04:37,920
     against as a part of a larger
10   129
     00:04:33,750 --> 00:04:40,500
11
     enforcement has basically done illegal
12   130
     00:04:37,920 -> 00:04:43,140
13   has dead illegal upfront fees and made
     131
14
     00:04:40,500 --> 00:04:45,330
15   false promises on reduced stone student
     132
16   00:04:43,140 --> 00:04:49,530
     loan forgiveness payments so it looks
17
     133
18   00:04:45,330 --> 00:04:53,760
     like my student loan that I thought that
19   134
     00:04:49,530 --> 00:04:56,430
20
     I had taken care of is now in flux see I
21   135
     00:04:53,760 -> 00:04:58,470
22   would know how to unravel that and but
     136
23
     00:04:56,430 --> 00:05:00,210
24   you would that go away that you would
     137
25   00:04:58,470 --> 00:05:03,660
     know I'd make it go away for Dibango
26
     138
27   00:05:00,210 --> 00:05:06,090
     yeah yeah like I did this a couple
28   139
     00:05:03,660 --> 00:05:08,669

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 9
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 10 of 19 PageID# 880



 1   months ago like I had to pay like I had
     140
2
     00:05:06,090 --> 00:05:10,260
3    to pay like three thousand dollars over
     141
4    00:05:08,669 --> 00:05:12,210
     I had to pay like three thousand dollars
5
     142
6    00:05:10,260 --> 00:05:13,530
     to get them to buy up my loan and then
7    143
     00:05:12,210 -> 00:05:15,360
8
     they said that they brought it down to
9    144
     00:05:13,530 --> 00:05:17,250
10   like eleven thousand or something like
     145
11
     00:05:15,360 --> 00:05:18,480
12   that and I was like great so I've been
     146
13   00:05:17,250 --> 00:05:20,040
     paying on that like you know
14
     147
15   00:05:18,480 --> 00:05:23,010
     seventy-five bucks a month or whatever
16   148
     00:05:20,040 ~> 00:05:25,470
17
     for a while now just basically cashing
18   149
     00:05:23,010 ~> 00:05:28,080
19   it out of my crypto profits off our food
     150
20
     00:05:25,470 -> 00:05:30,030
21   it's Oliphant and I'm just like oh are
     151
22   00:05:28,080 -> 00:05:32,070
     you kidding me right now like it says it
23
     152
24   00:05:30,030 ~> 00:05:34,470
     since October like they took action
25   153
     00:05:32,070 -> 00:05:37,650
26
     against these guys and what that's a
27   154
     00:05:34,470 -> 00:05:40,070
28   good example and I appreciate you know
     155

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 10
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 11 of 19 PageID# 881



 1   00:05:37,650 --> 00:05:42,750
     Nathan ice I supported you after you got
2
     156
 3   00:05:40,070 --> 00:05:46,050
     pushed around in San Francisco I did
4    157
     00:05:42,750 --> 00:05:47,610
 5
     videos supporting you as a journalist
6    158
     00:05:46,050 --> 00:05:50,370
 7   and I understand your feelings and I
     159
 8
     00:05:47,610 --> 00:05:52,260
9    understand that 1 come on my kind of
     160
10   00:05:50,370 --> 00:05:53,940
     rough and tough and all that hut the
11
     161
12   00:05:52,260 --> 00:05:55,830
     fango brings up a really good point here
13   162
     00:05:53,940 --> 00:05:57,030
14
     is how many people especially people
15   163
     00:05:55,830 --> 00:05:58,290
16   listed in this audience and 1 know
     164
17
     00:05:57,030 --> 00:05:59,910
18   there's thousands and millions of people
     165
19   00:05:58,290 -> 00:06:02,550
     how many people are in the control
20
     166
21   00:05:59,910 --> 00:06:04,050
     matrix because they get a letter they
22   167
     00:06:02,550 --> 00:06:05,190
23
     get think they get their phone hill they
24   168
     00:06:04,050 --> 00:06:06,510
25   get a letter from the hank they get a
     169
26
     00:06:05,190 --> 00:06:08,010
27   letter from student loans and it iust
     170
28   00:06:06,510 --> 00:06:09,900
     fucks their life up they think about it

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 11
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 12 of 19 PageID# 882



 1   171
     00:06:08,010 --> 00:06:13,740
 2
     constantly and the quality oftheir life
 3   172
     00:06:09,900 --> 00:06:15,870
 4   just goes down the tubes and those kind
     173
 5
     00:06:13,740 -> 00:06:17,280
 6   ofthings need to be fought against
     174
 7   00:06:15,870 --> 00:06:19,080
     those kinds ofthings need to be
 8
     175
9    00:06:17,280 --> 00:06:21,120
     neutralized people need to learn how to
10   176
     00:06:19,080 --> 00:06:22,890
11
     fight back people have to fight back
12   177
     00:06:21,120 --> 00:06:24,180
13   against the debt collectors in the IRS
     178
14
     00:06:22,890 --> 00:06:25,500
15   and all these other people that are
     179
16   00:06:24,180 --> 00:06:27,270
     coming after him so they could improve
17
     180
18   00:06:25,500 -> 00:06:30,990
     their quality of life as long as people
19   181
     00:06:27,270 --> 00:06:32,160
20
     are bogged down and hit and and pounded
21   182
     00:06:30,990 --> 00:06:34,530
22   with all these things that keep coming
     183
23
     00:06:32,160 --> 00:06:36,690
24   up at court costs this and that net they
     184
25   00:06:34,530 --> 00:06:38,099
     can't ever effectively imite and that's
26
     185
27   00:06:36,690 --> 00:06:41,430
     part ofthe control grid that's part of
28   186
     00:06:38,099 --> 00:06:45,180

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 12
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 13 of 19 PageID# 883



 1   this major amen it's 90 memory one
     187
2
     00:06:41,430 --> 00:06:46,889
 3   I see that all the time and that's what
     188
4    00:06:45,180 -> 00:06:49,919
     I'm seeing right now at YouTube and I
5
     189
6    00:06:46,889 --> 00:06:53,400
     see the nature ofthe miscommunication
7    190
     00:06:49,919 --> 00:06:54,539
8
     between everybody between you know I'll
9    191
     00:06:53,400 --> 00:06:55,830
10   be honest with you anything I reached
     192
11
     00:06:54,539 --> 00:06:58,050
12   out did a fango one ofthe first things
     193
13   00:06:55,830 -> 00:07:00,690
     I asked him for after after we met was
14
     194
15   00:06:58,050 -> 00:07:02,460
     hey can you put me in touch with David
16   195
     00:07:00,690 -> 00:07:05,069
17
     Seaman because David's a fellow
18   196
     00:07:02,460 -> 00:07:07,650
19   Coloradoan and my mother loves his show
     197
20
     00:07:05,069 --> 00:07:10,199
21   and my work my art has always been about
     198
22   00:07:07,650 --> 00:07:13,620
     one thing and one thing only is to be
23
     199
24   00:07:10,199 -> 00:07:15,750
     entertaining only to my family I could
25   200
     00:07:13,620 --> 00:07:17,659
26
     care less what else thinks about me and
27   201
     00:07:15,750 -> 00:07:20,250
28   I certainly don't give a shit about like
     202

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A -13
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 14 of 19 PageID# 884



 1   00:07:17,659 --> 00:07:21,960
     imaginary friends on the Internet unless
2
     203
 3   00:07:20,250 -> 00:07:24,330
     I can speak more meet the meatbag
4    204
     00:07:21,960 --> 00:07:27,449
 5
     themselves to me they're an infected
6    205
     00:07:24,330 -> 00:07:29,430
 7   Agent Smith as far as I'm concerned and
     206
 8
     00:07:27,449 -> 00:07:31,020
9    I think that's what we're seeing is more
     207
10   00:07:29,430 --> 00:07:33,710
     ofthe infection ofthe agent Smith's
11
     208
12   00:07:31,020 --> 00:07:37,229
     because like what Dave just explained
13   209
     00:07:33,710 --> 00:07:38,969
14
     people get triggered very easily and my
15   210
     00:07:37,229 --> 00:07:41,370
16   Syfy work has always gone hack to one
     211
17
     00:07:38,969 -> 00:07:43,199
18   specific sci-fi author named Robert
     212
19   00:07:41,370 ~> 00:07:45,810
     Anton Wilson who wrote a book called the
20
     213
21   00:07:43,199 ~> 00:07:47,310
     cosmic carrier and the cosmic trigger is
22   214
     00:07:45,810 ~> 00:07:49,680
23
     one ofthe most mind opening
24   215
     00:07:47,310 ~> 00:07:51,030
25   mind-altering drugs on the planet I hope
     216
26
     00:07:49,680 -> 00:07:52,560
27   that everybody reads a copy of it
     217
28   00:07:51,030 -> 00:07:54,180
     someday but if they don't they could

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A -14
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 15 of 19 PageID# 885



 1   218
     00:07:52,560 --> 00:07:57,150
 2
     read my psyche ion steamin where I'm
 3   219
     00:07:54,180 --> 00:07:59,460
 4   making I'm making money shitposting my
     220
 5
     00:07:57,150 -> 00:08:01,279
 6   crappy sci-fi and I'm just looking for
     221
 7   00:07:59,460 ~> 00:08:03,840
     friends along the way that get the joke
 8
     222
 9   00:08:01,279 ~> 00:08:05,909
     Jason's not one ofthose guys he doesn't
10   223
     00:08:03,840 ~> 00:08:08,880
11
     get the joke he works for me you know
12   224
     00:08:05,909 ~> 00:08:11,550
13   it's nobody you said that agent smith
     225
14
     00:08:08,880 ~> 00:08:13,919
15   thing just something in my brain that I
     226
16   00:08:11,550 -> 00:08:16,650
     was thinking about yesterday kind of
17
     227
18   00:08:13,919 -> 00:08:18,900
     just offhand um you know when the if you
19   228
     00:08:16,650 -> 00:08:22,620
20
     watch the matrix in the very last part
21   229
     00:08:18,900 ~> 00:08:24,690
22   where neo gets shot or whatever and you
     230
23
     00:08:22,620 -> 00:08:26,550
24   know he takes all the bullets and he
     231
25   00:08:24,690 ~> 00:08:28,469
     slides down the wall and all the agents
26
     232
27   00:08:26,550 ~> 00:08:30,270
     are looking at him and shit you know
28   233
     00:08:28,469 ~> 00:08:32,190

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 15
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 16 of 19 PageID# 886



 1   like in that point when he died or
     234
 2
     00:08:30,270 -> 00:08:33,930
 3   whatever you know most people would have
     235
 4   00:08:32,190 --> 00:08:35,610
     thought that he would have became the
 5
     236
 6   00:08:33,930 --> 00:08:36,180
     one at that point hut he really really
 7   237
     00:08:35,610 -> 00:08:38,250
 8
     did it
 9   238
     00:08:36,180 --> 00:08:40,289
10   he was like in the middle of his death
     239
11
     00:08:38,250 --> 00:08:42,000
12   cycle and when he jumped into the agent
     240
13   00:08:40,289 --> 00:08:44,760
     Smith is really when he got all of his
14
     241
15   00:08:42,000 --> 00:08:46,920
     power essentially it's because like you
16   242
     00:08:44,760 --> 00:08:48,600
17
     know neo didn't have any powers and for
18   243
     00:08:46,920 --> 00:08:49,949
19   any ofthat stufffrom before that it
     244
20
     00:08:48,600 --> 00:08:52,529
21   wasjust kind of a glitch in the matrix
     245
22   00:08:49,949 --> 00:08:54,540
     that allowed him to you know it when he
23
     246
24   00:08:52,529 --> 00:08:57,660
     injimction to the other agent
25   247
     00:08:54,540 --> 00:09:00,300
26
     and he like basically blew him up you
27   248
     00:08:57,660 -> 00:09:02,250
28   know he basically like stole that agents
     249

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A -16
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 17 of 19 PageID# 887



 1   00:09:00,300 --> 00:09:04,620
     abilities and powers so it's like the
 2
     250
 3   00:09:02,250 --> 00:09:07,230
     things that we were seeing those guys in
 4   251
     00:09:04,620 --> 00:09:11,100
 5
     the black suits do you know we were only
 6   252
     00:09:07,230 -> 00:09:13,769
 7   seeing a very small subsection of what
     253
 8
     00:09:11,100 --> 00:09:15,600
 9   they could really do you know cuz they
     254
10   00:09:13,769 --> 00:09:17,670
     were still limited by their programming
11
     255
12   00:09:15,600 --> 00:09:19,319
     you know neo didn't have those same
13   256
     00:09:17,670 -> 00:09:21,269
14
     program on it so when he stole their
15   257
     00:09:19,319 -> 00:09:24,959
16   code you know he went it off better but
     258
17
     00:09:21,269 --> 00:09:26,670
18   then it also allowed the other thing to
     259
19   00:09:24,959 --> 00:09:28,259
     become you know like the big evil force
20
     260
21   00:09:26,670 --> 00:09:30,600
     that was basically trying to you know
22   261
     00:09:28,259 --> 00:09:32,250
23
     take over the entire matrix which is
24   262
     00:09:30,600 -> 00:09:34,380
25   really weird you know like we were
     263
26
     00:09:32,250 --> 00:09:35,819
27   talking about the whole agent thing and
     264
28   00:09:34,380 --> 00:09:37,649
     you know like I kind oflike do you see

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A -17
     Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 18 of 19 PageID# 888



 1   265
     00:09:35,819 --> 00:09:39,120
 2
     that in the census like I don't like to
 3   266
     00:09:37,649 --> 00:09:41,160
 4   meet people in person you know like I
     267
 5
     00:09:39,120 --> 00:09:43,050
 6   can't really you know trust you until
     268
 7   00:09:41,160 --> 00:09:44,880
     I've been able to be right next to you
 8
     269
 9   00:09:43,050 --> 00:09:47,220
     and I've been able to experience your
10   270
     00:09:44,880 --> 00:09:49,319
11
     energy field because I still believe
12   271
     00:09:47,220 -> 00:09:51,839
13   like right down to like the brass tacks
     272
14
     00:09:49,319 --> 00:09:53,699
15   ofthings in our nurture interactions we
     273
16   00:09:51,839 -> 00:09:56,160
     can't have very interesting coimections
17
     274
18   00:09:53,699 --> 00:09:58,170
     over vast distances utilizing systems
19   275
     00:09:56,160 --> 00:09:59,850
20
     like the Internet because you know there
21   276
     00:09:58,170 --> 00:10:01,709
22   are things inside of us that are
     277
23
     00:09:59,850 --> 00:10:04,709
24   connected and you know very meticulous
     278
25   00:10:01,709 --> 00:10:06,329
     ways yet I believe that a lot of us
26
     279
27   00:10:04,709 --> 00:10:07,260
     forget that you know we have that you
28   280
     00:10:06,329 --> 00:10:08,490

     DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A -18
       Case 3:17-cv-00601-MHL Document 78-1 Filed 03/08/19 Page 19 of 19 PageID# 889



     1 11 know we still need that overall
        281
        00:10:07,260 --> 00:10:11,389
        connection you don't like to meet people
        282
        00:10:08,490 -> 00:10:11,389
        that's that's why




 9

10

11


12


13

14


15


16

17


18


19


20

21


22


23


24


25


26


27


28




       DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - 19
